DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated November 2nd, 2020 and an interview conducted on 02/22/2020 with the Applicants' representative Kofi Aninalwa (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Applicants’ representative Kofi Aninakwa (Reg. No. 78,558) on February 22nd, 2020. 

4.	Claims 1, 2, 6-8, 10-13, 17-20 and 23-29 (Renumbered 1-20) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently Amended) A method of creating documentation for an input project comprising:
	receiving a set of project parameters corresponding to a set of projects, wherein the set of projects are part of a pool of previous project repositories and issue tracking systems and have undergone adoption;
receiving a set of input project parameters for an input project that is to undergo adoption;

determining, for each project in the set of projects, a commit before adoption of said each project and a commit after adoption of said each project and ordering the set of projects according to an amount of adoption time for each project;
generating for the selected project a difference between the commit before adoption of the selected project and the commit after adoption of the selected project; and
presenting the difference as the documentation,
wherein the commit before adoption of said each project and the commit after adoption of said each project are each determined to indicate resolution of an adoption issue, wherein a project analysis component examines a reference in a body of a corresponding pull request, and wherein the method further comprises: responsive to determining a pull request indicating project adoption, marking the commit before adoption of said each project as a fork commit and marking the commit after adoption of said each project as a merge commit.

2. (Previously Presented) The method of claim 1, wherein each project in the set of projects has undergone adoption at different time points, and wherein the set of project parameters includes an adoption.
3. (Cancelled).

4. (Cancelled).

5. (Cancelled).  

6. (Original) The method of claim 1, wherein the set of project parameters includes a programming language. 

7. (Original) The method of claim 1, wherein the set of project parameters includes a set 

8. (Original) The method of claim 1, wherein the set of project parameters includes a set of dependencies.

9. (Cancelled).

10. (Original) The method of claim 1, wherein the set of project parameters includes a complexity of program code.

11. (Original) The method of claim 1, wherein the set of project parameters includes a set of commits.

12. (Currently Amended) A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
	program instructions to receive a set of project parameters 
program instructions to receive a set of input project parameters for an input project that is to undergo adoption;
program instructions to select for the input project a similar project from the set of projects using shared dependencies by:
determining, for each project in the set of projects, a commit before adoption of said each project and a commit after adoption of said each project and ordering the set of projects according to an amount of adoption time for each project;
	program instructions to generate for the selected project a difference between the commit before adoption of the selected project and the commit after adoption of the selected project; 
program instructions to present the difference as the documentation; and
program instructions to determine the commit before adoption of said each project and the commit after adoption of said each project to indicate resolution of an adoption issue, wherein a project analysis component examines a reference in a body of a corresponding pull request, and wherein the method further comprises: responsive to determining a pull request indicating project adoption, marking the commit before adoption of said each project as a fork commit and marking the commit after adoption of said each project as a merge commit.

13. (Previously Presented) The computer usable program product of claim 12, wherein each projects in the set of project has undergone adoption at different time points, and wherein the set of project parameters includes an adoption time.

14. (Cancelled).

15. (Cancelled).

16. (Cancelled).  

17. (Original) The computer usable program product of claim 12, wherein the set of project parameters includes a programming language.

18. (Original) The computer usable program product of claim 12, wherein the program instructions are stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system.

19. (Original) The computer usable program product of claim 12, wherein the program instructions is stored in a computer readable storage device in a server data processing system, and wherein the program instructions is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.

20. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
	program instructions to receive a set of project parameters 
program instructions to receive a set of input project parameters for an input project that is to undergo adoption;
program instructions to select for the input project a similar project from the set of projects using shared dependencies by:
determining, for each project in the set of projects, a commit before adoption of said each project and a commit after adoption of said each project and ordering the set of projects according to an amount of adoption time for each project;
	program instructions to generate for the selected project a difference between the commit before adoption of the selected project and the commit after adoption of the selected project; 
program instructions to present the difference as the documentation; and
		program instructions to determine the commit before adoption of said each project and the commit after adoption of said each project to indicate resolution of an adoption issue, wherein a project analysis component examines a reference in a body of a corresponding pull request, and wherein the method further comprises: responsive to determining a pull request indicating project adoption, marking the commit before adoption of said each project as a fork commit and marking the commit after adoption of said each project as a merge commit.

21. (Cancelled).

22. (Cancelled). 

23. (Previously Presented) The computer usable program product of claim 12, wherein the set of project parameters includes a set of file sizes.

24. (Previously Presented) The computer usable program product of claim 12, wherein the set of project parameters includes a set of dependencies.

25. (Previously Presented) The computer usable program product of claim 12, wherein the set of project parameters includes a complexity of program code.

26. (New) The computer system of claim 20, wherein each project in the set of projects has undergone adoption at different time points, and wherein the set of project parameters includes an adoption.

27. (New) The computer system of claim 20, wherein the set of project parameters includes a programming language.

28. (New) The computer system of claim 20, wherein the set of project parameters includes a set of file sizes.

29. (New) The computer system of claim 20, wherein the set of project parameters includes a complexity of program code.
                                                          —o—o—o—


         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the amended claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the commit before adoption of said each project and the commit after adoption of said each project are each determined to indicate resolution of an adoption issue, wherein a project analysis component examines a reference in a body of a corresponding pull request, and wherein the method further comprises: responsive to determining a pull request indicating project adoption, marking the commit before adoption of said each project as a fork commit and marking the commit after adoption of said each project as a merge commit” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of determining, for each project in the set of projects, a commit before adoption of said each project and a commit after adoption of said each project and ordering the set of projects according to an amount of adoption time for each project renders the pending independent claims allowable. Claims 2, 6-8, 10-11, 13, 17-19 and 23-29 are dependent upon claims 1, 12 and 20 according to their respective statutory classes. Since the independent claims 1, 12 and 20 are allowable, claims 2, 6-8, 10-11, 13, 17-19 and 23-29 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        02/25/2021